        CASE 0:19-cv-01025-ECT-TNL Document 2 Filed 04/15/19 Page 1 of 8




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA 
                                     
     
    Cincinnati Insurance Company           Case No.  
                                            
          Plaintiff,                        
                                                        COMPLAINT 
    v. 
     
    Rymer Companies, LLC, a/k/a 
    Rymer Companies, Inc. and Cannon 
    Falls Mall, Inc. 
     
          Defendants. 
     
 
        Plaintiff Cincinnati Insurance Company, Inc., by and through its attorneys, 

as and for its Complaint against Defendants Rymer Companies, LLC a/k/a Rymer 

Companies, Inc., and Cannon Falls Mall, Inc., states and alleges as follows: 

                                     PARTIES 

        1.    Plaintiff  Cincinnati  Insurance  Company  (“Cincinnati”)  is  a 

corporation duly organized under the laws of the State of Ohio with its principal 

place of business located at 6200 South Gilmore Road, Fairfield, Ohio 45014.  At all 

times  relevant,  Cincinnati  was  authorized  to  issue  insurance  policies,  and 

otherwise transact business, within the State of Minnesota. 
      CASE 0:19-cv-01025-ECT-TNL Document 2 Filed 04/15/19 Page 2 of 8




      2.     At all times relevant herein, Defendant Rymer Companies, LLC, a/k/a 

Rymer  Companies,  Inc.  (collectively  “Rymer”)  was  and  is  a  limited  liability 

company duly organized under the laws of the State of Florida with its principal 

place of business located at 650 Golden Gate Point, No. 602, Sarasota, Florida 34236 

and  with  a  Registered  Agent  located  at  1350  South  Frontage  Road,  Hastings, 

Minnesota 55033.  Upon information and belief, at all times relevant herein, Rymer 

was  and  is  engaged  in  the  business  of  developing,  owning,  and  managing  real 

estate,  and  upon  information  and  belief,  does  or  may  have  an  interest  in  the 

Cannon  Mall  located  at  31265  County  24  Boulevard,  Cannon  Falls,  Minnesota 

55009 (“the Mall”).   

      3.     At  all  times  relevant  herein,  Defendant  Cannon  Falls  Mall,  Inc. 

(“Cannon Falls”) was and is a corporation duly organized under the laws of the 

State of Minnesota with its principal executive office located at 650 Golden Gate 

Point, No. 602, Sarasota, Florida 34236.  Upon information and belief, at all relevant 

times herein Cannon Falls owned the Mall. 

                           JURISDICTION AND VENUE 

      4.     This  Court  has  original  diversity  jurisdiction  over  this  matter 

pursuant to 28 U.S.C. § 1332(a)(1); this matter in controversy exceeds the value of 



                                            2
       CASE 0:19-cv-01025-ECT-TNL Document 2 Filed 04/15/19 Page 3 of 8




$75,000,  exclusive  of  interest  and  costs,  and  is  a  civil  action  between  citizens  of 

different States.  

       5.     Venue lies with this Court pursuant to 28 U.S.C. § 1391. 

       6.     This  Court  has  personal  jurisdiction  over  Rymer  because,  upon 

information and belief, Rymer was engaged in the development, management, or 

ownership of the Mall which is located in Cannon Falls, Minnesota, amounting to 

sufficient contacts with the State of Minnesota. 

       7.     This Court has personal jurisdiction over Cannon Falls because, upon 

information and belief, Cannon Falls is a Minnesota corporation and, pursuant to 

Goodhue County Minnesota property tax records, Cannon Falls is the owner of 

the Mall. 

                               FACTUAL ALLEGATIONS 

       8.     Cincinnati  contracted  with  Rymer  and  Cannon  Falls  to  provide 

certain insurance coverage for the Mall under a Building and Personal Property 

Coverage Form, policy number EPP 002 61 22 (“the Policy”), with effective dates 

July 15, 2016 through July 15, 2019.   

       9.     The Policy provided certain specified coverage for the Mall. 




                                               3
      CASE 0:19-cv-01025-ECT-TNL Document 2 Filed 04/15/19 Page 4 of 8




       10.      On or about September 24, 2018, Rymer submitted an insurance claim 

to Cincinnati seeking coverage for storm damage to the Mall.  Rymer claimed that 

a  September  20,  2018  storm  caused  damage  to  the  Mall’s  roof  and  exterior 

cladding,  damaged  a  separate  storage  building,  and  damaged  storage  pods 

located in the parking area of the Mall.  Rymer claims that the damage caused by 

the storm totals $1,541,699.84.   

       11.      Cincinnati investigated Rymer’s storm damage claim and determined 

that the total damage to the Mall as a result of the September 20, 2018 storm was 

$10,702.40, exclusive of depreciation and the applicable deductible.  

       12.      On or about October 23, 2018, Cincinnati issued payment to Rymer in 

the amount of $10,702.40 for the damage to the Mall as a result of the September 

20, 2018 storm.  

       13.      On  or  about  November  1,  2018,  Cincinnati  requested  that  Rymer 

provide  an  update  on  the  status  of  its  storm‐damage  claim,  including  the 

anticipated completion date of the repairs to the Mall, as provided in Section F of 

the Policy.  

       SECTION F. OPTIONAL COVERAGES 
        
       If  shown  as  applicable  in  the  Declarations,  the  following  Optional 
       Coverages apply separately to each item. 


                                            4
      CASE 0:19-cv-01025-ECT-TNL Document 2 Filed 04/15/19 Page 5 of 8




      … 
            3. Replacement Cost 
            … 
                  c.  You  may  make  a  claim  for  ʺlossʺ  covered  by  this 
                  insurance on an ʺActual Cash Valueʺ basis instead of on 
                  a replacement cost basis. In the event you elect to have 
                  ʺlossʺ settled on an ʺActual Cash Valueʺ basis, you may 
                  still  make  a  claim  for  the  additional  coverage  this 
                  Optional  Coverage  provides  if  you  notify  us  of  your 
                  intent to do so within 180 days after the ʺlossʺ. 
                    
                  d. We will not pay  on a replacement cost basis for any 
                  ʺlossʺ: 
                   
                          (1) Until the lost or damaged property is actually 
                              repaired  or  replaced  with  other  property  of 
                              generally  the  same  construction  and  used  for 
                              the  same  purpose  as  the  lost  or  damaged 
                              property; and 
                               
                          (2) Unless  the  repairs  or  replacement  have  been 
                              completed or at least underway within 2 years 
                              following the date of ʺlossʺ. 
             
      14.   On or about December 5, 2018, Rymer submitted a Sworn Statement 

in Proof of Loss to Cincinnati claiming that the damage to the Mall as a result of 

the September 20, 2018 storm was $1,541,699.84.  

      15.   On or about December 14, 2018, Cincinnati sent a written demand to 

Rymer requesting that Rymer produce full and complete copies of various records 




                                        5
      CASE 0:19-cv-01025-ECT-TNL Document 2 Filed 04/15/19 Page 6 of 8




and documents reasonably related to Rymer‘s claim.  Rymer failed to produce the 

requested records and documents. 

       16.   On or about January 23, 2019, Cincinnati advised Rymer that, due to 

Rymer‘s failure to produce the documents requested by Cincinnati, Cincinnati was 

rejecting Rymer’s Sworn Statement in Proof of Loss. 

       17.   On or about February 15, 2019, Cincinnati, pursuant to the terms of 

the Policy, demanded that Edward Rymer, Rymer‘s Manager and Cannon Fall’s 

Chief  Executive  Officer,  present  for  an  examination  under  oath  and  restated  its 

previous request that Rymer produce full, accurate and complete copies of various 

records and documents reasonably related to Rymer‘s claim.  

       18.   To  date,  neither  Rymer  nor  Cannon  Falls  has  produced  the 

documents and records demanded by Cincinnati and Edward Rymer has refused 

to present for an examination under oath, all as required under the terms of the 

Policy.  

                              CAUSE OF ACTION 
                        DECLARATORY JUDGMENT 
                                           
       19.   A controversy of a justiciable nature has arisen between the parties to 

this action.  Further, this Complaint for Declaratory Judgment is initiated pursuant 




                                            6
       CASE 0:19-cv-01025-ECT-TNL Document 2 Filed 04/15/19 Page 7 of 8




to Rule 57 of the Federal Rules of Civil Procedure and Minnesota Statutes section 

555.01, et seq. 

       20.    Pursuant  to  Minnesota  Statutes  section  555.02,  Cincinnati  is  an 

interested  party  under  a  written  insurance  contract  and  is  entitled  to  obtain  a 

declaration of its legal rights. 

       21.    Pursuant to Minnesota statutes section 555.11, all persons who have 

or claim to have an interest which would be affected by this Declaratory Judgment 

action have been made parties hereto, and no declaration will prejudice the rights 

of any person not a party to this proceeding. 

       WHEREFORE,  Plaintiff  Cincinnati  Insurance  Company,  Inc.  hereby 

requests a Declaratory Judgment by the Court for the following relief: 

       1.     Determining,  adjudicating,  and  declaring  that  there  is  a  genuine 

dispute  over  the  parties’  contractual  obligations  under  the  terms  of  the  Policy, 

including but not limited to Rymer‘s and Cannon Fall’s obligation to produce all 

documents  and  records  demanded  by  Cincinnati  that  are  reasonably  related  to 

Rymer’s claim. 

       2.     Determining, adjudicating, and declaring that, under the terms of the 

Policy and after being informed of his right to counsel and that anything he says 



                                             7
         CASE 0:19-cv-01025-ECT-TNL Document 2 Filed 04/15/19 Page 8 of 8




may be used against him, Rymer, or Cannon Falls, Rymer’s Manager and Cannon 

Fall’s  Chief  Executive  Officer,  Edward  Rymer,  is  obligated  to  present  for  an 

examination under oath as demanded by Cincinnati. 

         3.    Determining,  adjudicating  and  declaring  that  there  is  a  genuine 

dispute over the actual cash value and replacement cost value of the damage to 

the Mall, the storage building, and storage pods as a result of the September 20, 

2018 storm. 

 

 

                                                PFEFFERLE KANE LLP 
                                                 
    Dated: April 12, 2019                       /s/ Anthony J. Kane                 
                                                Anthony J. Kane, #244284 
                                                100 North Sixth Street 
                                                600A Butler Square Building 
                                                Minneapolis, MN 55403 
                                                612‐573‐3000 
                                                akane@pfefferlekane.com 
                                                 
                                                Attorneys for Plaintiff Cincinnati 
                                                Insurance Company, Inc. 
 
                                             
                                             
                                             
                                             
 


                                           8
